IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT


 WILLIAM L. BLAKE,                                 :   No. 112 MM 2019

                     Petitioner


              v.



 PENNSYLVANIA BOARD OF PROBATION                   :


 AND PAROLE,

                     Respondent


                                        ORDER



PER CURIAM

      AND NOW, this 17th day of December, 2019, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is DIRECTED to file the

Petition for Allowance of Appeal within 15 days.